Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Application 16925647, filed 07/10/2020 claims foreign priority to 202011021418 , filed 05/21/2020. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is 05/21/2020.		

Drawings
3.	Applicant’s drawings filed on 07/10/2020 has been inspected and it is compliance with MPEP 608.02.

Specification
4.	The specification filed on 07/10/2020 is acceptable for examination proceedings. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 09/03/202105/13/2021, 02/24/2021 and 09/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1, 4, 7-9, 12, 15, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Pub. No. US 2020/0175038 A1, hereinafter refer as to Guan) in view of Lazier (US Pub. No. US 2018/0284987 A1, hereinafter refer as to Lazier).

Guan provides method involves storing a logical table in multiple computer-readable storage devices, where the logical table comprises a logical key field column and multiple logical rows and the logical key field column comprises time-distributed inferred object name. Corresponding name association in the computer-readable storage devices is stored. A corresponding graph structure is generated in the computer-readable storage devices. A cluster is filled into the logical rows of the logical table when each logical row comprises an existing key that matches corresponding existing time-distributed inferred object name assigned to corresponding cluster name.

Lazier provide Method for performing the migration of the information in a data storage system, particularly the client devices, such as the personal computers, cell phones, handheld messaging devices, laptop computers, tablet 
	
As per claim 1,  Guan discloses a method for securing data in a data cluster (fig. 17B, fig. 31 depicted 3210 and input devices 3212, for example), comprising: receiving, by the data cluster, a write request for a user to write data to the data cluster (fig. 31 and para. 0047, for example), wherein the write request comprises an object identifier (OID) (logical row includes a key name and one or more object identifiers (OIDs); storing in the one or more computer readable storage devices, see  claim 6) associated with data and a user identifier (UID) associated with the user (para. 0042 discloses user identifiers (UIDs), for example); sending, to a key manager, an intermediate key request, wherein the intermediate key request comprises the UID (para. 0042 discloses user identifiers (UIDs), for example) ; receiving, by the data cluster from the key manager, an intermediate key; processing the data to obtain a plurality of chunks and metadata associated with the plurality of chunks (para. 0042 discloses IDB server 3200 identifies for the head of household users, one or more corresponding user identifiers (UIDs) related to identified HHIDs. The IDB server 3200 accesses the identified UIDs and identifies one or more physical device identifiers (PDIDs) and provides these as answers to the query, for example). 

Guan fails to explicitly disclose generating an encryption key using the intermediate key and the OID; encrypting the metadata using the encryption key to generate encrypted metadata; deleting, after generating the encrypted metadata, the encryption key; and storing the encrypted metadata and the plurality of chunks in the data cluster. 

Lazier disclose generating an encryption key using the intermediate key and the OID; encrypting the metadata using the encryption key to generate encrypted metadata (fig. 4 and furthermore para. 0025 discloses device in the cluster 210 may be provided with a similar operating system such that the devices in the cluster 210 collectively operate to store, encrypt, transfer, or otherwise handle data. The client may select the plurality of data objects and initiate a data transfer operation that copies the plurality of objects from the cluster 210 to the transfer device 202A. A source manifest 214 may be generated inventorying a set of data objects of the plurality of data objects that were successfully copied onto the transfer device 202A from the cluster 210. The source manifest 214 may comprise information regarding the data transfer operation, such as data object identifiers identifying the set of data objects successfully copied to the transfer device 202A, for example); deleting, after generating the encrypted metadata, the encryption key; and storing the encrypted (fig. 2 illustrated the cluster 210, the network-attachable data transfer device is provisioned for use on the cluster. The provisioning of the device for use on the cluster may include erasing, deleting, reformatting, resetting, or performing other operations such that traces of previous usages of the device (e.g., programs, applications, data) from a previous use are removed, for example).

Guan and Lazier are analogous art because they both are directed to a system for performing the migration of the information in a data storage system and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guan with the specified features of Lazier because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Lazier with the teaching of Guan in order for performing the migration of the information in a data storage system [Lazier: Abstract]. 

As per claim 4, Guan as modified by Lazier discloses receiving, by the data cluster (fig. 17B, fig. 31, 3210 of Guan depicted input devices 3212, for example), a read request for the user to read the data from the data (logical row includes a key name and one or more object identifiers (OIDs); storing in the one or more computer readable storage devices, see  claim 6 of Guan) and the UID; sending, to the key manager, a second intermediate key request, wherein the second intermediate key request comprises the UID (para. 0042 of Guan discloses The IDB server 3200 identifies for the head of household users, one or more corresponding user identifiers (UIDs) related to identified HHIDs. the IDB server 3200 accesses the identified UIDs and identifies one or more physical device identifiers (PDIDs) and provides these as answers to the query, for example); receiving, by the data cluster from the key manager, the intermediate key; generating the encryption key using the intermediate key and the OID; decrypting the encrypted metadata to obtain the metadata; obtaining the plurality of chunks using the metadata (para. 0033 of Lazier discloses security module may be configured to perform various types of cryptographic operations such as encrypting data, decrypting data, verifying authenticity of data, and more. Encryption and decryption operations may be extended to support authenticated encryption and authenticated decryption, respectively, for example); deleting, after the decrypting the encrypted metadata, the encryption key; and providing the plurality of chunks in the data cluster to a data manager (fig. 2 illustrated of Lazier discloses the cluster 210, the network-attachable data transfer device is provisioned for use on the cluster. The provisioning of the device for use on the cluster may include erasing, deleting, reformatting, resetting, or performing other operations such that traces of previous usages of the device (e.g., programs, applications, data) from a previous use are removed, for example).
The same motivational statement applies as set forth above in claim 1. 

As per claim 7, Guan as modified by Lazier discloses wherein processing the data to obtain the plurality of chunks comprises at least one selected from a grouped consistent of erasure coding and deduplication (para. 0114 of Guan discloses for example. A possible naive approach would be to keep several successive copies of the data so that we could simply cross-check and require stability, this system would require excessive storage given the massive size of our data, for example).

As per claim 8, Guan as modified by Lazier discloses wherein the metadata comprises at least one selected from a group consisting of storage metadata and object metadata (para. 0044 of Guan discloses Attributes typically are characterized by low cardinality and may appear naturally as object metadata. Truth attribute examples include: gender, age, estimated income, etc. Examples of attributes include: gender, coarse geographic categories (like state, country or Zip-5), and other demographic estimates, for example). 

As per claim 9,  Guan discloses a system, comprising: a processor (fig. 31, using one or more processors (e.g., microprocessors or other hardware processors), for example); a data processor of a data cluster, which when executed by the processor performs a method, the method comprising: receiving, by the data cluster (fig. 17B, fig. 31 depicted 3210 and input devices 3212, for example),, a write request for a user to write data to the data cluster, wherein the write request comprises an object identifier (OID) associated with data (logical row includes a key name and one or more object identifiers (OIDs); storing in the one or more computer readable storage devices, see  claim 6) and a user identifier (UID) associated with the user (para. 0042 discloses user identifiers (UIDs), for example);; sending, to a key manager, an intermediate key request, wherein the intermediate key request comprises the UID (para. 0042 discloses user identifiers (UIDs), for example); receiving, by the data cluster from the key manager, an intermediate key; processing the data to obtain a plurality of chunks and metadata associated with the plurality of chunks (para. 0042 discloses IDB server 3200 identifies for the head of household users, one or more corresponding user identifiers (UIDs) related to identified HHIDs. The IDB server 3200 accesses the identified UIDs and identifies one or more physical device identifiers (PDIDs) and provides these as answers to the query, for example). 


Lazier disclose generating an encryption key using the intermediate key and the OID; encrypting the metadata using the encryption key to generate encrypted metadata (fig. 4 and furthermore para. 0025 discloses device in the cluster 210 may be provided with a similar operating system such that the devices in the cluster 210 collectively operate to store, encrypt, transfer, or otherwise handle data. The client may select the plurality of data objects and initiate a data transfer operation that copies the plurality of objects from the cluster 210 to the transfer device 202A. A source manifest 214 may be generated inventorying a set of data objects of the plurality of data objects that were successfully copied onto the transfer device 202A from the cluster 210. The source manifest 214 may comprise information regarding the data transfer operation, such as data object identifiers identifying the set of data objects successfully copied to the transfer device 202A, for example); deleting, after generating the encrypted metadata, the encryption key; and storing the encrypted metadata and the plurality of chunks in the data cluster (fig. 2 illustrated the cluster 210, the network-attachable data transfer device is provisioned for use on the cluster. The provisioning of the device for use on the cluster may include erasing, deleting, reformatting, resetting, or performing other operations such that traces of previous usages of the device (e.g., programs, applications, data) from a previous use are removed, for example).
Guan and Lazier are analogous art because they both are directed to a system for performing the migration of the information in a data storage system and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guan with the specified features of Lazier because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Lazier with the teaching of Guan in order for performing the migration of the information in a data storage system [Lazier: Abstract]. 

As per claim 12, Guan as modified by Lazier discloses wherein the method further comprises: receiving, by the data cluster (fig. 17B, fig. 31, 3210 of Guan depicted input devices 3212, for example), a read request for the user to read the data from the data cluster, wherein the read request comprises OID associated with data and the UID (logical row includes a key name and one or more object identifiers (OIDs); storing in the one or more computer readable storage devices, see  claim 6 of Guan); sending, to the key manager, a second intermediate key request, wherein the second intermediate key request comprises the UID (para. 0042 of Guan discloses The IDB server 3200 identifies for the head of household users, one or more corresponding user identifiers (UIDs) related to identified HHIDs. the IDB server 3200 accesses the identified UIDs and identifies one or more physical device identifiers (PDIDs) and provides these as answers to the query, for example); receiving, by the data cluster from the key manager, the intermediate key; generating the encryption key using the intermediate key and the OID; decrypting the encrypted metadata to obtain the metadata; obtaining the plurality of chunks using the metadata (para. 0033 of Lazier discloses security module may be configured to perform various types of cryptographic operations such as encrypting data, decrypting data, verifying authenticity of data, and more. Encryption and decryption operations may be extended to support authenticated encryption and authenticated decryption, respectively, for example); deleting, after the decrypting the encrypted metadata, the encryption key; and providing the plurality of chunks in the data cluster to a data manager (fig. 2 illustrated of Lazier discloses the cluster 210, the network-attachable data transfer device is provisioned for use on the cluster. The provisioning of the device for use on the cluster may include erasing, deleting, reformatting, resetting, or performing other operations such that traces of previous usages of the device (e.g., programs, applications, data) from a previous use are removed, for example).
The same motivational statement applies as set forth above in claim 9. 

As per claim 15, Guan as modified by Lazier discloses wherein processing the data to obtain the plurality of chunks comprises at least one selected from a grouped consistent of erasure coding and deduplication (para. 0114 of Guan discloses for example. A possible naive approach would be to keep several successive copies of the data so that we could simply cross-check and require stability, this system would require excessive storage given the massive size of our data, for example). 

As per claim 16, Guan as modified by Lazier discloses wherein the metadata comprises at least one selected from a group consisting of storage metadata and object metadata (para. 0044 of Guan discloses Attributes typically are characterized by low cardinality and may appear naturally as object metadata. Truth attribute examples include: gender, age, estimated income, etc. Examples of attributes include: gender, coarse geographic categories (like state, country or Zip-5), and other demographic estimates, for example).

Regarding claim 17, they are a non-transitory computer readable medium having instructions and a system that respectively corresponds to claim 1. Therefore, the claims are rejected for at least the same reasons.

As per claim 20, Guan as modified by Lazier discloses wherein the method further comprises: receiving, by the data cluster (fig. 17B, fig. 31, 3210 of Guan depicted input devices 3212, for example),  a read request for the user to read the data from the data cluster, wherein the read request comprises OID associated with data and the UID (logical row includes a key name and one or more object identifiers (OIDs); storing in the one or more computer readable storage devices, see  claim 6 of Guan); sending, to the key manager, a second intermediate key request, wherein the second intermediate key request comprises the UID (para. 0042 of Guan discloses The IDB server 3200 identifies for the head of household users, one or more corresponding user identifiers (UIDs) related to identified HHIDs. the IDB server 3200 accesses the identified UIDs and identifies one or more physical device identifiers (PDIDs) and provides these as answers to the query, for example); receiving, by the data cluster from the key manager, the intermediate key; generating the encryption key using the intermediate key and the OID; decrypting the encrypted metadata to obtain the metadata; obtaining the plurality of chunks using the metadata (para. 0033 of Lazier discloses security module may be configured to perform various types of cryptographic operations such as encrypting data, decrypting data, verifying authenticity of data, and more. Encryption and decryption operations may be extended to support authenticated encryption and authenticated decryption, respectively, for example); deleting, after the decrypting the encrypted metadata, the encryption key; and providing the plurality of chunks in the data cluster to a data manager (fig. 2 illustrated of Lazier discloses the cluster 210, the network-attachable data transfer device is provisioned for use on the cluster. The provisioning of the device for use on the cluster may include erasing, deleting, reformatting, resetting, or performing other operations such that traces of previous usages of the device (e.g., programs, applications, data) from a previous use are removed, for example).
The same motivational statement applies as set forth above in claim 17.

8.	Claims 1, 3, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Pub. No. US 2020/0175038 A1, hereinafter refer as to Guan) in view of Lazier (US Pub. No. US 2018/0284987 A1, hereinafter refer as to Lazier), further in view of Andrews (US Pub. No. US 2016/0013988 A1, hereinafter refer as to Andrews). 
Andrews provide the systems and processes that automatically cluster programmable devices based on a power connection hierarchy, thus providing an easy and efficient way to monitor, manage and maintain the programmable devices. A programmable devices are configured to independently perform one 
As per claims 2, 10, and 18, Guan as modified Lazier discloses all the claimed language except for prior to receiving the write request: receiving, by the key manager, a data cluster identifier (DCID) from the data cluster; generating, by the key manager, a data cluster key; and associating, the DCID with the data cluster key, wherein the intermediate key request further comprises the DCID.
However, Andrews  receiving the write request: receiving, by the key manager, a data cluster identifier (DCID) from the data cluster (fig. 1 depicted a cluster identifier 534, for example); generating, by the key manager, a data cluster key; and associating, the DCID with the data cluster key, wherein the intermediate key request further comprises the DCID (fig. 1 and furthermore para. 0042 discloses  the cluster identifier 534 stores data in the memory 518 and communicates data to the cluster identifier 536 via network interface 516 and the power cable interface 512. Similarly, the cluster identifier 536 stores data in the memory 530 and communicates data to the cluster identifier 534 via network interface 528 and the power cable interface 524, for example). 
Guan as modified Lazier and Andrews are analogous art because they both are directed to Computer implemented method for automatically clustering devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guan as modified Lazier with the specified features of Andrews because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Andrews with the teaching of Guan as modified Lazier in order for providing an easy and efficient way to monitor, manage and maintain the programmable devices [Andrews: Abstract]. 

As per claims 3,11 and 19 Guan as modified Lazier, further modified by Andrews discloses prior to receiving the write request: receiving, by the key manager, the UID from a host operatively connected to the key manager and a data manager; generating, by the key manager, a user key; and associating, the UID with the user key (fig. 31 of  Guan discloses a user may enter the query using the graphics display 3210 and input devices 3212, 3214 of a IDB creation and access server 3200 The example identity database (IDB) includes a hierarchy of object identifiers: household identifiers (HHIDs), user identifiers (UIDs), and physical device identifiers (PDIDs), for example). 
The same motivational statement applies as set forth above in claim 2. 

Allowable Subject Matter
9.	Claims 5, 6, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Motwani et al. (Pub. No. US 2020/0201837 A1) provide the method involves registering a first user identifier and a first object identifier as a first entry to an object user map responsive to a request for a first object associated with the first object identifier by a client system associated with the first user identifier. The object user map includes multiple of entries. A change event is detected to a second object of multiple of objects including the first object, the second object associated with a second object identifier. The second object identifier is determined to a object identifier of the object user map. A change event indication is transmitted to a client system associated with the user identifier responsive to determining that the second object identifier to the object identifier of the object user map.

Surla et al. (Patent No.: US 10,956,601 B2) provides system receives a request to store data at a first layer of servers in a cluster, configured to authenticate and authorize the request. The system compresses the data upon authenticating and authorizing the request and encrypts the compressed data at the first layer of servers when encryption is enabled. The system sends the request and the encrypted data to a second layer of servers in the cluster, configured to store data structures used to manage data storage in a third layer of servers in the cluster, and to distribute the request and the encrypted data to the third layer of servers using the data structures. The system stores the encrypted data in the third layer of servers. Encrypting the data at the first layer of servers reduces latency associated with transferring the data between the first, second, and third layers of servers.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
December 1, 2021